Murphy, J. (dissenting).
I would affirm the order on appeal insofar as it sets aside a prior judgment of divorce (as subsequently modified) for the carefully considered reasons given by the learned Justice below. However, I would modify said order to the extent that it denied defendant a $5,000 counsel fee; and grant the same. The history of this extensive litigation reveals that plaintiff has paid only a nominal amount for defendant’s counsel fees, primarily because defendant had previously refused to claim a sum exceeding $200,000 available to her in connection with a foreclosure action. That deposit has now been substantially reduced, if not completely exhausted, by liens filed thereagainst. The record before us discloses that defendant is now impoverished, while plaintiff has the means, and the legal obligation, to pay such amount.